DETAILED ACTION
EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Amend the claims as follows:
2.		A reactor system according to claim [[5]] 1, wherein the Curie temperature of the ferromagnetic material equals an operating temperature at substantially the upper limit of the given temperature range T of the aromatization reaction.

3.		A reactor system according to claim [[5]] 1, wherein the Curie temperature of the ferromagnetic material is above about 500°C.

4.		A reactor system according to claim [[5]] 1, wherein the induction coil is placed within the reactor unit or around the reactor unit.

[[5.]]1.		A reactor system for aromatization of higher hydrocarbons within a given temperature range T upon bringing a reactant stream comprising higher hydrocarbons into contact with a catalytic 

[[6.]]5.		A reactor system for aromatization of higher hydrocarbons within a given temperature range T upon bringing a reactant stream comprising higher hydrocarbons into contact with a catalytic mixture, said reactor system comprising: a reactor unit arranged to accommodate a catalytic mixture, said catalytic mixture comprising a catalyst material and a ferromagnetic material, where said catalyst material is arranged to catalyze the aromatization of higher hydrocarbons and said ferromagnetic material is ferromagnetic at least at temperatures, the curie temperature, up to an upper limit of the given temperature range T, wherein the given temperature range T is the range between about 400°C and about 700°C, an induction coil arranged to be powered by a power source supplying alternating current and being positioned so as to generate an alternating magnetic field within the reactor unit upon energization by the power source, whereby the ferromagnetic material is heated to a temperature 

[[7.]]6.		A reactor system according to claim [[6,]] 5, wherein the catalytic mixture has a predetermined ratio between said bodies of catalyst material and said bodies of ferromagnetic material.

[[8.]]7.		A reactor system according to claim [[6,]] 5, wherein the predetermined ratio between said catalyst and said ferromagnetic materials is a predetermined graded ratio varying along a flow direction of said reactor.

[[9.]]11.		A reactor system for aromatization of higher hydrocarbons within a given temperature range T upon bringing a reactant stream comprising higher hydrocarbons into contact with a catalytic mixture, said reactor system comprising: a reactor unit arranged to accommodate a catalytic mixture, said catalytic mixture comprising a catalyst material and a ferromagnetic material, where said catalyst material is arranged to catalyze the aromatization of higher hydrocarbons and said ferromagnetic material is ferromagnetic at least at temperatures, the curie temperature, up to an upper limit of the given temperature range T, wherein the given temperature range T is the range between about 400°C and about 700°C, an induction coil arranged to be powered by a power source supplying alternating current and being positioned so as to generate an alternating magnetic field within the reactor unit upon energization by the power source, whereby the ferromagnetic material is heated to a temperature within said temperature range T by means of said alternating magnetic field, wherein the distance between windings of said induction coil varies along the flow direction of the reactor.

8.		A reactor system according to claim [[6,]] 5, wherein the Curie temperature of the ferromagnetic material equals an operating temperature at substantially the upper limit of the given temperature range T of the aromatization reaction.

[[22.]]9.		A reactor system according to claim [[6,]] 5, wherein the Curie temperature of the ferromagnetic material is above about 5000C.

[[23.]]10.		A reactor system according to claim [[6,]] 5, wherein the induction coil is placed within the reactor unit or around the reactor unit.

[[24.]]12.		A reactor system according to claim [[9,]] 11, wherein the Curie temperature of the ferromagnetic material equals an operating temperature at substantially the upper limit of the given temperature range T of the aromatization reaction.

[[25.]]13.		A reactor system according to claim [[9,]] 11, wherein the Curie temperature of the ferromagnetic material is above about 500°C.

[[26.]]14.		A reactor system according to claim [[9,]] 11, wherein the induction coil is placed within the reactor unit or around the reactor unit.

Terminal Disclaimer
The terminal disclaimer filed on January 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 15/754803 and U.S. Patent No. 10,987,646 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-9 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Chaudret et al. (WO 2014/162099 A1, English Equivalent US 9,713,809 B2).
Regarding claim 5, Chaudret et al. discloses a reactor system for aromatization of higher hydrocarbons within a given temperature range T upon bringing a reactant stream comprising higher hydrocarbons into contact with a catalytic mixture, said reactor system comprising:
- a reactor unit (chamber, 100) arranged to accommodate a catalytic mixture, said catalytic mixture (at least one ferromagnetic metal compound forms a core covered with a catalytic metal, the ferromagnetic metal compound may be selected from iron and iron carbides, and said catalytic metal completely or partly covering it may be selected from ruthenium, manganese, cobalt, nickel, copper and zinc, see column 7, lines 11-19, and when said at least one metal compound is both magnetic and catalyzing, it may be selected from iron and cobalt and alloys and compounds of these metals (metal oxides and carbides); and mention may be made, by way of example, of iron, nickel, FeCo or NiFe alloys, iron oxides such as magnetite or maghemite, amorphous carbides, borides and Fe/Cx alloys, or else soft ferrites, for example MnZn or NiZn ferrites, or else amorphized ferromagnetic materials, etc, see column 9, lines 38-47) comprising a catalyst material and a ferromagnetic material, where said catalyst material is arranged to catalyze the aromatization of higher hydrocarbons and said ferromagnetic material is ferromagnetic at least at temperatures, the curie temperature, up to an upper limit of the given temperature range T, wherein the given temperature range T is the range between about 400°C and about 700°C,
- an induction coil (7) arranged to be powered by a power source supplying alternating current and being positioned so as to generate an alternating magnetic field within the reactor unit upon energization by the power source, whereby the ferromagnetic material is heated to a temperature within said temperature range T by means of said alternating magnetic field (see Abstract; figure 1 and column 4, line 4 through column 10, line 31).
Chaudret et al. fails to disclose or suggest a reactor wherein said ferromagnetic material comprises one or more ferromagnetic macroscopic supports susceptible for induction heating, where said one or more ferromagnetic macroscopic supports are ferromagnetic at temperatures up to an upper limit of the given temperature range T, where said one or more ferromagnetic macroscopic supports is/are coated with an oxide and where the oxide is impregnated with catalyst material.
Claims 2-4 depend on claim 5,
Regarding claim 6, Chaudret et al. discloses a reactor system for aromatization of higher hydrocarbons within a given temperature range T upon bringing a reactant stream comprising higher hydrocarbons into contact with a catalytic mixture, said reactor system comprising:
- a reactor unit (chamber, 100) arranged to accommodate a catalytic mixture, said catalytic mixture (at least one ferromagnetic metal compound forms a core covered with a catalytic metal, the ferromagnetic metal compound may be selected from iron and iron carbides, and said catalytic metal completely or partly covering it may be selected from ruthenium, manganese, cobalt, nickel, copper and zinc, see column 7, lines 11-19, and when said at least one metal compound is both magnetic and catalyzing, it may be selected from iron and cobalt and alloys and compounds of these metals (metal oxides and carbides); and mention may be made, by way of example, of iron, nickel, FeCo or NiFe alloys, iron oxides such as magnetite or maghemite, amorphous carbides, borides and Fe/Cx alloys, or else soft comprising a catalyst material and a ferromagnetic material, where said catalyst material is arranged to catalyze the aromatization of higher hydrocarbons and said ferromagnetic material is ferromagnetic at least at temperatures, the curie temperature, up to an upper limit of the given temperature range T, wherein the given temperature range T is the range between about 400°C and about 700°C,
- an induction coil (7) arranged to be powered by a power source supplying alternating current and being positioned so as to generate an alternating magnetic field within the reactor unit upon energization by the power source, whereby the ferromagnetic material is heated to a temperature within said temperature range T by means of said alternating magnetic field (see Abstract; figure 1 and column 4, line 4 through column 10, line 31).
Chaudret et al. fails to disclose or suggest a reactor wherein said catalytic mixture comprises bodies of catalyst material mixed with bodies of ferromagnetic material, wherein the smallest outer dimension of a plurality of the bodies are in the order of about 1-2 mm or larger.
Claims 7-8 and 21-23 depend on claim 6.
Regarding claim 9, Chaudret et al. discloses a reactor system for aromatization of higher hydrocarbons within a given temperature range T upon bringing a reactant stream comprising higher hydrocarbons into contact with a catalytic mixture, said reactor system comprising:
- a reactor unit (chamber, 100) arranged to accommodate a catalytic mixture, said catalytic mixture (at least one ferromagnetic metal compound forms a core covered with a catalytic metal, the ferromagnetic metal compound may be selected from iron and iron carbides, and said catalytic metal completely or partly covering it may be selected from ruthenium, manganese, cobalt, nickel, copper and zinc, see column 7, lines 11-19, and when said at least one metal compound is both magnetic and catalyzing, it may be selected from iron and cobalt and alloys and compounds of these metals (metal comprising a catalyst material and a ferromagnetic material, where said catalyst material is arranged to catalyze the aromatization of higher hydrocarbons and said ferromagnetic material is ferromagnetic at least at temperatures, the curie temperature, up to an upper limit of the given temperature range T, wherein the given temperature range T is the range between about 400°C and about 700°C,
- an induction coil (7) arranged to be powered by a power source supplying alternating current and being positioned so as to generate an alternating magnetic field within the reactor unit upon energization by the power source, whereby the ferromagnetic material is heated to a temperature within said temperature range T by means of said alternating magnetic field (see Abstract; figure 1 and column 4, line 4 through column 10, line 31).
Chaudret et al. fails to disclose or suggest a reactor wherein the distance between windings of said induction coil varies along the flow direction of the reactor.
Claims 24-26 depend on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed January 20, 2022, with respect to the obviousness double patenting rejections of claims 5-6 and 9 have been fully considered and are persuasive.  The obviousness double patenting rejection of 5-6 and 9 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774